Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, Fig. 5, Claims 1-2, 6-11 in the reply filed on 03/31/2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-11 are objected to because of the following informalities:  Regarding claim 8, the phrase “not electrically connected” is unclear because it appears from the specification that a second circuit board is electrically connected to the thin film substrate via the first circuit board i.e. the second circuit board is not directly electrically connected to the thin film substrate. To expedite the process of the prosecution, the Examiner assumes that “the second circuit board is not directly electrically connected to the thin film substrate.”  Similarly, for claim 9, the phrase “not electrically connected” is unclear because it appears from the specification that a third circuit board is electrically connected to the first circuit board via the second circuit board i.e. the third circuit board is not directly electrically connected to the first circuit board. To expedite the process of directly electrically connected to the first circuit board.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanematsu et al. (US 2019/0162778 A1).
Regarding claim 1, Kanematsu et al. (hereafter Kanematsu) at fig. 1 discloses a probe card device, comprising: a thin film substrate [40 made of polyimide, ¶0012, ¶0038 of multilayer wiring board 10] having opposite first and second surfaces; a first circuit board [20, Ceramic wiring substrate ¶0016 of multilayer wiring board 10] disposed over the second surface of the thin film substrate to electrically connect [as shown] to the thin film substrate; and a plurality of probes [105] disposed over the first surface of the thin film substrate, wherein the probes are not deformable [as shown]. 
Regarding claim 2, Kanematsu at fig. 1 discloses the probe card device of claim 1, wherein there is no gap [as shown] between the first circuit board [20] and the second surface [bottom of 40] of the thin film substrate.
[40 made of Polyimide-based Resin, ¶0047]. 
Regarding claim 7, Kanematsu at fig. 8 discloses the probe card device of claim 1, wherein the first circuit board comprises ceramic [¶0035], silicon, or glass. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu as applied to claims 2 and 1 above, and further in view of Nasu et al. (US 2017/0122981 A1).
Regarding claims 8-9, as best understood by the Examiner, Kanematsu discloses all the elements of the probe card device including the probes 105 are electrically connected to a tester (¶0045) via multilayer board 10. Kanematsu is silent about a second circuit board electrically connected to a surface of the first circuit board not electrically connected to the thin film substrate and a third circuit board electrically connected to a surface of the second circuit board not electrically connected to the first circuit board. Nasu et al. (hereafter Nasu) at fig. 1 discloses a probe card 11 adapted as test jig for test of a wafer with multiple semiconductor devices (¶0041). Nasu discloses  via a relay board 13 (a second circuit board of claim 8) to simultaneously test the semiconductor devices of the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add a second and third circuit board as taught by Nasu to multilayer wiring board 10 of Kanematsu, in order to obtain advantages that Nasu have to offer. 
Regarding claim 10, Nasu discloses the probe card device of claim 9, further comprising a filling material layer [layer between 31 of 21 and 13 as shown, see Applicants disclosure] disposed between the first circuit board [31] and the second circuit board [13]. 
Regarding claim 11, Nasu discloses the probe card device of claim 10, further comprising a filling material [material between 13 and 12 as shown, see Applicants disclosure] disposed between the second circuit board and the third circuit board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



June 30, 2021